Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 4 & 6 are allowed.

Applicant has amended claim 6 to overcome the previous rejection.  Applicant has added the language of canceled independent claim 5 to claim 6 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Claims 3 & 4 were previously indicated as being allowable.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 3 is allowable because the prior art of record does not teach or fairly suggest an overcurrent protection circuit comprising all the features as recited in the claims and in combination with a second transistor that is an NPN bipolar transistor and has a base connected to a collector of the first transistor, a collector connected to a base of the first transistor and pulled up to a predetermined pull-up voltage, and a grounded emitter; and a time constant circuit connected in parallel to a collector and emitter of the second transistor, the time constant circuit including a resistor and a first capacitor, and adjusting a period of time from start to end of the protection operation by changing a time constant.

Claim 4 is allowable as it depends from claim 3, which is also allowable.

Claim 6 is allowable because the prior art of record does not teach or fairly suggest an overcurrent protection circuit comprising all the features as recited in the claims and in combination with the overcurrent protection circuit further comprising another switching element that turns the pull-up voltage from off to on, on a basis of a second control signal from the control unit when the overcurrent protection circuit restores from the protection operation..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839